UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBER: 811-1027 NAME OF REGISTRANT: VANGUARD WORLD FUND ADDRESS OF REGISTRANT: PO BOX 2600, VALLEY FORGE, PA 19482 NAME AND ADDRESS OF AGENT FOR SERVICE: HEIDI STAM PO BOX 876 VALLEY FORGE, PA 19482 REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (610) 669-1000 DATE OF FISCAL YEAR END: AUGUST 31 DATE OF REPORTING PERIOD: JULY 1, 2009 - JUNE 30, 2010 FUND: VANGUARD CONSUMER STAPLES INDEX FUND ISSUER: ALBERTO-CULVER COMPANY TICKER: ACV CUSIP: 013078100 MEETING DATE: 1/28/2010 FOR/AGAINST PROPOSAL: PROPOSED BY VOTED? VOTE CAST MGMT ELECTION OF DIRECTOR: JAMES G. BROCKSMITH, JR ISSUER YES FOR FOR ELECTION OF DIRECTOR: LEONARD H. LAVIN ISSUER YES FOR FOR ELECTION OF DIRECTOR: ROBERT H. ROCK, D.B.A. ISSUER YES FOR FOR ISSUER: ALICO, INC. TICKER: ALCO CUSIP: 016230104 MEETING DATE: 2/19/2010 FOR/AGAINST PROPOSAL: PROPOSED BY VOTED? VOTE CAST MGMT ELECTION OF DIRECTOR: JOHN R. ALEXANDER ISSUER YES FOR FOR ELECTION OF DIRECTOR: JD ALEXANDER ISSUER YES WITHHOLD AGAINST ELECTION OF DIRECTOR: ROBERT E. LEE CASWELL ISSUER YES FOR FOR ELECTION OF DIRECTOR: EVELYN D'AN ISSUER YES FOR FOR ELECTION OF DIRECTOR: CHARLES L. PALMER ISSUER YES FOR FOR ELECTION OF DIRECTOR: RAMON RODRIGUEZ ISSUER YES FOR FOR ELECTION OF DIRECTOR: JOHN D. ROOD ISSUER YES FOR FOR ELECTION OF DIRECTOR: ROBERT J. VIGUET, JR. ISSUER YES FOR FOR ELECTION OF DIRECTOR: GORDON WALKER ISSUER YES FOR FOR PROPOSAL #02: RATIFICATION OF COMPANY'S AUDITORS. ISSUER YES FOR FOR ISSUER: ALLIANCE ONE INTERNATIONAL, INC. TICKER: AOI CUSIP: 018772103 MEETING DATE: 8/6/2009 FOR/AGAINST PROPOSAL: PROPOSED BY VOTED? VOTE CAST MGMT ELECTION OF DIRECTOR: JOHN M. HINES ISSUER YES FOR FOR ELECTION OF DIRECTOR: MARK W. KEHAYA ISSUER YES FOR FOR ELECTION OF DIRECTOR: MARTIN R. WADE III ISSUER YES FOR FOR PROPOSAL #02: RATIFICATION OF THE APPOINTMENT OF ISSUER YES FOR FOR
